         Case 1:17-cv-05821-LGS Document 164-1 Filed 06/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
SECURITIES AND EXCHANGE COMMISSION                                     :
                                                                       :
                                                                       :
                                              Plaintiff(s),            :      17 Civ. 5821 (LGS)
                            -v-                                        :
                                                                       :
 ROBERT DONALD BRUCE GENOVESE,                                         :       DECLARATION OF
 B.G. CAPITAL GROUP, LTD., and                                         :     WALTER J. MATHEWS
 ABRAHAM “AVI” MIRMAN,                                                 :   IN SUPPORT OF MOTION TO
                                                                       :    WITHDRAW AS COUNSEL
                                              Defendant(s).            :

----------------------------------------------------------------------X

        I, Walter J. Mathews, hereby state as follows:

        1.       I am an attorney at law duly licensed and admitted to practice before the courts of

the State of Florida and the Middle, Northern and Southern Districts of Florida, and have been

admitted pro hac vice for purposes of this action in the Southern District of New York. I am a

member of the law firm of Mathews Giberson LLP (“Mathews Giberson”), counsel of record for

Defendants Robert Donald Bruce Genovese, and B.G. Capital Group, Ltd. in the above-captioned

matter. I respectfully submit this declaration in support of the motion to be relieved as counsel of

record for the Defendants.

        2.       During the course of its representation of Defendants, Mathews Giberson

performed a substantial amount of work in connection with this action. On July 1, 2019, this Court

entered an Order of Final Judgment as to Defendants Robert Donald Bruce Genovese, and B.G.

Capital Group, Ltd. (Dkt. No. 123).

        3.       Defendants have failed to live up to their contractual obligations to pay Mathews

Giberson’s legal fees and expenses on a timely basis. Notwithstanding Defendants’ agreement to

pay invoices for Mathews Giberson’s legal fees and repeated requests by Mathews Giberson for
        Case 1:17-cv-05821-LGS Document 164-1 Filed 06/10/20 Page 2 of 3




payment, Defendants have left substantial sums unpaid and outstanding for legal services rendered

in the above-captioned action.

       4.      As Defendants continued to fail to pay their legal fees, I went to significant lengths

to negotiate with the Defendants for payment of the outstanding amounts, including

communications, by telephone, in person, and through email.

       5.      In an attempt to resolve the outstanding legal fees with Defendants, Mathews

Giberson agreed to be paid in full in January of 2020.

       6.      However, Defendants failed to honor this arrangement and failed to make any

further payments of the significant fees outstanding.

       7.      As a result of Defendants’ refusal to pay Mathews Giberson its legal fees in

connection with the above-captioned matter, Mathews Giberson is unable to adequately represent

the interests of Defendants.

       8.      Recent communications with the Defendants have made it clear that there has been

a significant erosion of the attorney-client relationship.

       9.      Mathews Giberson and Defendants have divergent and irreconcilable views.

       10.     Mathews Giberson has advised Defendants of its intention to terminate its

representation and withdraw as their counsel.

       11.     Mathews Giberson’s withdrawal will not prejudice the Defendants in this litigation.

       12.     For these reasons, Mathews Giberson respectfully requests that the Court grant its

motion to withdraw as counsel of record for Defendants.

       13.      Mathews Giberson would only retain a retaining lien if necessary. In any event,

Mathews Giberson would fully assist new counsel in transitioning the representation.

                                                  2
       Case 1:17-cv-05821-LGS Document 164-1 Filed 06/10/20 Page 3 of 3




       14.     Defendants have been provided a copy of this Declaration and accompanying

Motion.

       I declare under penalty of perjury that the foregoing is true and accurate and was executed

on June 10, 2020, at Fort Lauderdale, Florida.




                                             By:     /s/Walter J. Mathews
                                                        Walter J. Mathews




                                                 3
